DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/042,749 application filed September 28, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend claims 2-3, 9-10, 13-14, 17, and 19-20 as follows:

2.  The system as claimed in claim 1, wherein [[the]] slave-elements of the master-slave configuration are advanced process controllers for the reaction-section and the regeneration-section.

3.  The system as claimed in claim 1, wherein the set point of the ratio in the range of about 0.0 to 1.0 of the hydrogen to hydrocarbon ratio (H2/HC) is passed on from the master advanced process controller to the reactor advanced process controller; while the set point of the catalyst circulation is passed on from the master advanced process controller to the regenerator [[an]] advanced process controller.

9.  The system as claimed in claim 1, wherein the regenerator advanced process controller controls [[the]] an oxychlorination zone temperature at an increment of 10 to 15oC. 

oC, and wherein the regenerator advanced process controller controls [[the]] an oxygen content in the calcination zone at an increment of 1.0 to 1.5 % volume.

13.  The system as claimed in claim 1, wherein the system controls water-chloride balance on [[the]] a catalyst in [[the]] a reactor section.

14.  The system as claimed in claim 1, wherein the reactor advanced process controller controls methane content in [[the]] a hydrogen product at the outlet of a Pressure Swing Adsorption (PSA) unit.

17.  The system as claimed in claim 1, wherein the regenerator advanced process controller manipulates the outlet temperature of [[the]] electric heaters 5 to 10oC in [[the]] a primary burn heater; 10 to 15oC in [[the]] a reduction heater; 30 to 35°C in [[the]] an oxychlorination zone heater; 30 to 35°C in [[the]] a calcination zone heater. 

19.  The system as claimed in claim 1, wherein: the reactor advanced process controller varies [[the]] a weighted average inlet temperature (WAIT) in [[the]] a range of 8 to 10oC , or the reactor advanced process controller WAIT maintains heavy reformate octane number in the range of 105 to 106 and maximizes octane barrel; or the reactor advanced process controller consistently maintains an incremental reformate yield in [[the]] a range of 1% to 2%; or the reactor advanced process controller manipulates [[the]] a speed of a steam driven recycle gas compressor to optimize [[the]] a ratio of hydrogen to hydrocarbon by reducing it in [[the]] a range of 0.3 to 0.4; or the reactor advanced process controller controls production of hydrogen product at a rate of 3% - 5% higher than before implementation of advanced process control; or the reactor advanced process controller relative to before implementation of advanced process control; or the reactor advanced process controller consistently operates at a lower steam consumption at about 65 metric tons per day (MTPD) than before implementation of advanced process control.

Please amend the last line of claim 20 as follows:
“elements by [[the]] a master controller.”

The following is an examiner’s statement of reasons for allowance: The prior art, Khan et al (US 2008/0128325 A1), cited in the Written Opinion of the International Searching Authority dated November 22, 2018.  Khan et al discloses that “[h]ydrocarbon conversion in an FCC unit can be a complicated function of many variables. For example, over-cracking of gasoline to LPG and dry gas may occur due to an increase in reactor residence time. Available approaches to offset any potential over-cracking include adding additional riser steam to lower hydrocarbon partial pressure for more selective cracking, reducing reactor pressure, increasing the recycle rate to decrease residence time, reducing the availability of catalytic cracking sites by lowering cat/oil ratio, and by combinations of the foregoing conditions…the proposed catalytic cracking process can be optionally equipped with various control systems ("Process Control"). Further, the FCC processes can be equipped with all or some of the following features… The signals from a FCC unit are introduced into a Distributed Control System ("DCS"), a process control system that uses a network to interconnect sensors, controllers, operator terminals and actuators. A DCS includes a computer and has interconnections with other systems.  Model Predictive Control ("MPC"), is an advanced method of process control that improves on standard feedback control by predicting how a process such as distillation will react to inputs such as heat input. This means that feedback can be relied on much less since the effects of inputs will be derived from mathematical empirical models. Feedback can be used to controller relies on an empirical model of a process obtained by plant testing to predict the future behavior of dependent variables of a dynamical system based on past responses of the independent variables. Frequently, the controller relies on linear models of the process… Control Loop Performance Monitoring ("CLMP"). Performance monitoring allows (1) benchmarking current control performance against industry standards, (2) identifying & prioritizing problems to focus maintenance resources, (3) analyzing and diagnose problems with online and offline reports, (4) improving control performance with a complete set of tools for both regulatory and advanced controllers, and (5) monitoring to sustain improvements with comprehensive automated reporting…Detection of operating conditions and Selection of Process Model ("SPM"). This system uses sensor signals in the process to determine the operating conditions such as current feed rate, feed composition, and ambient temperature to select the process model that best represents the current operation. This selected process model can then be used in the optimization algorithm to calculate the optimal process settings…Real Time Optimization and Dynamic Optimization ("RTO"). The optimization of industrial process systems is one way of adjusting the process control variables to find the reaction conditions that achieve the highest propylene yield with minimum cost or other possible outcome. Usually, many conflicting responses must be optimized simultaneously. In the lack of systematic approaches, optimization can be done by "trial-and-error" or by changing one control variable at a time while holding the rest constant. Such methods are generally not efficient in finding the true optimum. Usually, optimization techniques involve development of rigorous process models. These mathematical models can include chemical reactions and thermodynamic equations” [paragraphs 0063 & 0071-0077].  Clearly, Khan et al does not teach that the MPC, which may correspond to the master advanced process controller of the instant application, is configured to predict coke on spent-catalyst and to specify a set point for at least one of a H2/HC ratio or a catalyst circulation rate.  Further, it does not appear that Khan et al discloses a master-slave controller configuration.  Instead, Khan et al discloses altering the following variables “[1.] adding additional riser steam to lower hydrocarbon partial pressure for more selective cracking, reducing reactor pressure, [2.] increasing the recycle rate to decrease residence time, [3.] reducing the availability of catalytic cracking sites by lowering cat/oil ratio, and by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        January 11, 2022